WOODLEY, Judge
(dissenting on Motion for Rehearing).
Though appellant’s blood analysis showed an alcohol content of 0.13 per cent, and the toxicologist testified that 90 per cent of individuals tested who had alcohol concentration of 0.12 per cent were found to be intoxicated, all of the evidence is to the effect that except for the odor of alcohol upon his breath, there was nothing to indicate that at the time appellant was seen at the hospital in Austin there was anything from which one who observed him there could conclude that he was then intoxicated.
Texas Highway Patrolman D. K. McDaniel testified that he made an investigation at the scene of the collision, and then proceeded to Brackenridge Hospital in Austin, arriving there between 4:30 and 4:35 P.M. He first talked to appellant some ten minutes later, and testified that appellant at that time agreed to the taking of a blood specimen and that some time later made the confession that was admitted in evidence.
As to appellant’s condition, Patrolman McDaniel testified:
“Q. Did you talk to the defendant, Manuel Ramirez, at that time? A. Yes, sir.
*126“Q. And what did you do in regard to the defendant, Manuel Ramirez? A. The defendant, at the time we talked to him, was upstairs at Brackenridge Hospital outside of the X-ray room. Talked to him, asked for his driver’s license, which he gave to me, and questioned or attempted to question him in regard to the accident.
“Q. What was his condition then in regard to his talk, manner of talking and so forth? A. Sir, his talk was coherent at that time. * * *
“Q. At the time you interviewed the defendant, Manuel Ramirez, did you smell any intoxicants on his breath? A. Yes, sir, I could smell alcohol.
“Q. At the time you saw him, was he walking around, standing up or lying down or sitting or what? A. Sir, he was lying on a stretcher, stretcher table.
“Q. Did he stay there during all the time you were there? A. Yes, sir.”
Patrolman W. D. Wilson identified appellant as the man he interviewed at Brackenridge Hospital between 4 and 4:30 P.M. on the day in question. He testified that appellant first declined but later agreed to have a blood test made, and that he was present when the blood was withdrawn and delivered the sealed tube of blood to Mr. Tullís, the chemist. Patrolman Wilson was not cross-examined and was not asked as to appellant’s condition or appearance.
It is fair to assume that, had these patrolmen who observed appellant at the hospital been asked by either counsel their opinion as to his condition of sobriety, they would not have expressed the opinion that he was then intoxicated. It is also fair to assume that the testimony of Officer Wilson would have been no more favorable to the state than that of Patrolman McDaniel or of Dr. Griffin.
But assuming that the officers had been asked and had expressed the opinion that appellant was not intoxicated when they saw him at the hospital, their testimony, like that of Dr. Griffin, would not be inconsistent with the jury’s finding that at the time of the accident appellant was intoxicated. This is true because at that time, according to the expert testimony, the alcohol content of his blood was necessarily in excess of 0.15 *127per cent, an amount sufficiently high, according to the toxicologist, “to cause all people who have been tested to be intoxicated; and in my opinion, that concentration is sufficient to cause any person to be intoxicated.”
We have held that expert testimony such as here appears was admissible on the issue of intoxication. Greiner v. State, 157 Tex. Cr. R. 479, 249 S.W. 2d 601.
There being admissible evidence to sustain the jury’s verdict, their finding should not be set aside because state witnesses who did not observe appellant at the scene of the collision, but saw him for the first time at Brackenridge Hospital in Austin more than two hours later, were not asked and did not testify that he was then intoxicated.
My views are stated in the original opinion affirming the conviction and I respectfully dissent from the reversal now ordered.